Citation Nr: 0714300	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for eczema of the face and neck, for the period from June 25, 
2002 to September 25, 2002.

2.  Entitlement to a rating in excess of 60 percent for 
eczema of the face and neck from September 26, 2006.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1999 to June 2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned an initial 10 percent rating for eczema of the face 
and neck, effective June 25, 2002.  The veteran, through his 
representative, filed a notice of disagreement (NOD) in 
November 2002 and the RO issued a statement of the case (SOC) 
in September 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 2003.

Although the veteran's NOD also extended to the initial, 
noncompensable rating assigned following the grant of service 
connection for bursitis of the right hip, the substantive 
appeal was limited to appealing eczema of the face and neck, 
and the veteran in March 2004 withdrew the claim for a higher 
initial rating for bursitis. Also in March 2004, the veteran 
presented testimony during a hearing before RO personnel; a 
transcript of that hearing is of record.  Thereafter, the RO 
continued the 10 percent rating (as reflected in a December 
2004 supplemental SOC (SSOC).)

In February 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the AMC increased the rating to 60 percent, effective 
September 26, 2006 (as reflected in an October 2006 rating 
decision and SSOC), and returned these matters to the Board 
for further appellate consideration.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
eczema, the Board has characterized the matter on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, in assigning a 10 percent 
rating from the effective date of the grant of service 
connection, but assigning a 60 percent rating from September 
26, 2006, the RO has granted staged ratings for the 
disability under consideration.  As higher ratings are 
potentially available at each stage, the Board has 
recharacterized the appeal as encompassing the two issues on 
the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  During the period from June 25, 2002, to September 25, 
2002,  the veteran's eczema was not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement; or, since August 30, 2002, this disability was 
not shown to cover between 20 and 40 percent of the body or 
of the exposed affected areas, or to require intermittent 
systemic therapy for a total duration of six weeks or more 
during a prior 12 month period.

3.  Since the September 26, 2006  effective date of  the 
award of the 60 percent rating, the veteran has been in 
receipt of the highest possible schedular rating for her 
eczema under the applicable diagnostic code; the eczema has 
not caused tissue loss, gross distortion or asymmetry of 
three or more features or paired sets of features, or six or 
more characteristics of disfigurement; and the disability has 
not resulted in marked interference with employment or 
frequent periods of hospitalization, or has not otherwise 
rendered impractical the application of the regular schedular 
criteria.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for eczema, for the period from June 25, 2002  to 
September 26, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
7800, 7806 (as in effect prior to and since August 30, 2002).

2.  The criteria for a rating in excess of 60 percent for 
eczema from September 26, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Codes 7800, 7806 (as in effect since August 30, 
2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in the September 2003 SOC, the RO set forth 
the former and revised relevant rating criteria, thus 
notifying the appellant of the criteria for all higher 
ratings, as well as the provisions of 38 C.F.R. § 3.321, for 
extra-schedular rating.   Post remand, in a March 2006 notice 
letter, the AMC provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for higher rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  After issuance of each 
notice, and opportunity for the veteran to respond, the 
October 2006 SSOC reflects readjudication of the claims.  The 
veteran is not shown to be prejudiced by the timing or form 
of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The Board notes that the October 2006 letter accompanying the 
SSOC informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations;.  The timing or form of this 
notice also is not shown to prejudice the veteran.  Because 
the Board's decision herein denies each claim, no disability 
rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of VA and VA-
authorized examination reports and outpatient treatment 
records from the VA Medical Center (VAMC) in West Haven, 
Connecticut.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The veteran's eczema has been rated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806, applicable to eczema or 
dermatitis. 

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, DCs 
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions. See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2006) can be no earlier than the effective date of that 
change.

As the RO has considered both the former and revised criteria 
for rating the veteran's eczema (as reflected in the SOC 
(former), December 2004 SSOC (revised), and October 2006 SSOC 
(both), and furnished him notice of the revised criteria in 
the October 2006 SSOC, there is no due process bar to the 
Board also considering the former and revised criteria, as 
applicable.

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area 
warrants a 10 percent rating.  A 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the skin disorder must be exceptionally 
repugnant.  38 C.F.R. 4.118, DC 7806 (2002).

Under the criteria of revised DC 7806 (effective on and after 
August 30, 2002), dermatitis or eczema affecting at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period, warrants a 10 percent rating.  A 30 percent rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body, or more 
than 40 percent of exposed areas be affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. 4.118, DC 7806 (2006).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10 
percent rating for the veteran's eczema is not warranted 
under either the former or revised applicable criteria at any 
time between the June 25, 2002 effective date of the grant of 
service connection and the September 26, 2006 increase.

The only medical evidence developed prior to the August 30, 
2002 effective date of the revised criteria are the April 
2002 pre-discharge VA-authorized examination report and an 
August 21, 2002 VA outpatient treatment (VAOPT) note.  
Neither document indicates that the veteran's eczema caused 
constant itching or exudation, involved extensive lesions, or 
resulted in marked disfigurement.  Rather, the examination 
report includes findings that the veteran's eczema was on her 
face, neck, eyelids, forehead, and behind her ears; and that 
she had some small hyperpigmented scars on her legs from a 
previous eczema.  Examination of the neck revealed a dry 
scaly rash, particularly on the right side.  The diagnosis 
was chronic, recurrent eczema of the face, neck, eyelids, and 
forehead.  The veteran stated that she needed to use special 
soaps and had difficulty washing and keeping the eczema area 
clean, and that she felt self conscious about the rash and 
felt that people noticed it when they looked at her.  The 
August 2002 VAOPT note indicates that there was a mild 
darkening of the forehead skin with patches of raised bumps.  

As there is no medical indication that there was constant 
itching or exudation, extensive lesions, or marked 
disfigurement associated with the veteran's eczema prior to 
the August 30, 2002 effective date of the revised criteria, 
she is not entitled to an initial rating in excess of 10 
percent prior to that date under the former DC 7806.

Because the eczema affected the veteran's head, face, and 
neck, the RO also considered former DC 7800, applicable to 
scars of the head, face, and neck.  Under the criteria of 
former DC 7800 (as in effect prior to August 30, 2002), 
moderately disfiguring scars of the head, face, or neck 
warrant a 10 percent rating. A 30 percent rating requires 
that such scar be severely disfiguring; this rating is 
especially appropriate if the scar produces a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent rating requires that such scarring result in complete 
or exceptionally repugnant deformity of 1 side of the face or 
in marked or repugnant bilateral disfigurement.  The 30 
percent rating may be increased to 50 percent or the 50 
percent rating may be increased to 80 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrisation.  However, the above 
findings in the April 2002 VA-authorized examination report 
and August 2002 VAOPT note reflect that there was no severe 
disfigurement, including unsightly deformity of the eyelids, 
lips, or auricles, which would warrant a higher rating under 
former DC 7806.

Turning to the revised criteria, the Board also finds that, 
from August 30, 2002 to September 25, 2006, a rating in 
excess of 10 percent is not warranted under the revised 
criteria of DC 7806, as between 20 and 40 percent of the 
veteran's entire body or exposed areas are not affected by 
the eczema, and intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs has not been 
required.  

An The June 2003 VA examination report reflects that the 
veteran had been prescribed tetracycline and Retin-A as well 
as Doxepin for her dermatitis, but that she had not started 
taking these medications.  On examination, the veteran's face 
had bright pink, slightly indurated papules and plaques with 
overlying erosion, along with numerous open and closed 
comedones.  There was also hyperpigmentation of the lateral 
cheeks and dermatitic patches on the bilateral helices, right 
neck, surrounding the axillary vaults, and across the upper 
abdomen.  The bilateral antecubital fossae with patechiae 
bilateral periaxillary areas had slightly hypopigmented, pink 
scaly thin papules and macules.  There were also scattered 
linear erosions.  The assessment was of dermatitis of unknown 
etiology with additional stressors aggravated the dermatitis.  
It was also noted that the physical findings were out of 
proportion to the symptoms as reported by the veteran.  

An October 2004 VA examination report reflects that the 
veteran was prescribed betamethasone and Aveeno lotion.  On 
examination, there was no evidence of any lesions or 
hyperpigmentation of the face.  There were hyperpigmented 
patches and a macular rash over the axilla, with no evidence 
of lesions on the chest, back or arms.  The assessment was of 
stable eczema, covering about 2 percent of body area (only 
the axilla), and that the veteran continued on daily topical 
antibiotics and steroid creams causing mild functional 
impairment.  

Thus, the relevant VA examination reports reflect that the 
veteran's eczema neither affected enough of the body or 
exposed areas nor required systemic therapy to warrant a 30 
percent rating under the revised DC 7806 between June 25, 
2002 and September 26, 2006.  Similarly, although there was 
evidence of hyper-pigmentation of the face and abnormal skin 
texture, there was no evidence that they affected an area 
exceeding six square inches, or that the veteran's eczema 
caused more than one characteristic of disfigurement, 
warranting a higher rating under revised DC 7800.

The VAOPT records during this time frame similarly provide no 
basis for a higher rating under the revised DC 7806 or DC 
7800.  

For example, an October 2002 VAOPT note indicates only mild 
darkening of forehead skin with purplish erythematous plaque 
and right lower cheek mild scaling plaque like patch 
consistent with eczematous dermatitis.  A November 2002 VAOPT 
note indicates darkish papular rash over the forehead and 
right cheek.  A subsequent November 2002 VAOPT note indicated 
a thin confluent dermatitic patch on the forehead and 
eyelids, and dermatitic patches on the bilateral helices, 
right neck surrounding the axillary vaults, and across the 
upper abdomen.  

A December 2002 VAOPT note indicates hyperpigmentation over 
the bilateral lateral foreheads, with no active lesion, no 
evidence of active lesion on the axilla, and the assessment 
was dermatitis - resolved.  A May 2003 VAOPT note indicates 
hyperpigmented, scaly rash of the forehead, bilateral 
axillary area, and the neck; a subsequent May 2003 VAOPT 
contains similar findings as those in the June 2003 VA 
examination report, an assessment of inflammatory acne and 
dermatitis, and noted that the veteran complained of symptoms 
out of proportion to the examination findings; a July 2003 
VAOPT record noted mild facial eczema.  An August 2003 VAOPT 
record notes a hyperpigmented, scaly rash of the forehead, 
bilateral axillary area, and neck.  A January 2004 VAOPT note 
indicates that the acne was well-controlled but the eczema 
worse, with a flare of dermatitis on the cheeks and axilla; a 
May 2004 VAOPT record noted scarring in the left axilla 
region and indicated that there were multiple lightly 
hyperpigmented patches over the axial and lower extremities, 
but there was no treatment needed.  A November 2005 VAOPT 
note reflects a report that the eczema "comes and goes" and 
described scattered 2-3 millimeter slightly pink papules and 
pustules, greatest on the bilateral temples and very mild 
dermatitic slightly pink papules coalescing into plaques in 
both sides of the lateral neck.  

Thus, the VAOPT notes do not reflect that the veteran's 
eczema covered the area necessary or caused more than one of 
the characteristics of disfigurement warranting a rating in 
excess of 10 percent under the revised DC 7806 or 7800, 
during the relevant time frame prior to September 26, 2006.

However, a September 26, 2006 VA examination report reflects 
that the veteran's eczema covered 26 percent of exposed areas 
and affected 80.5 percent of the entire body.  There was no 
visible scarring.  Thus, as of this date, the veteran was 
entitled to a 60 percent rating, the highest possible under 
revised DC 7806 for eczema affecting more than 40 percent of 
the entire body.  Moreover, although a higher, 80 percent 
rating is available under revised DC 7800, the veteran did 
not have tissue loss, gross distortion or asymmetry of three 
or more features or paired sets of features, or six or more 
characteristics of disfigurement required for that rating 
(four of the eight characteristics of disfigurement relate to 
scarring; thus, absent scarring, the 80 percent rating is not 
possible).  

In addition, when a veteran has the maximum schedular rating 
for his disability, VA must consider whether extra-schedular 
rating is appropriate.  See 38 C.F.R. § 3.321(b)(1) (2006) 
(addressed in the September 203 SOC and October 2006 SSOC).   

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1 (2006); Van Hoose 4 Vet. App. at 363.  In 
exceptional cases, where the ratings provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 
An extra-schedular rating requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006); Fanning v. Brown, 
4 Vet App. 225, 229 (1993).  

In this appeal, there is no objective showing that, during 
any relevant period under consideration, the veteran's eczema 
has markedly interfered with employment (i.e., beyond that 
contemplated in the assigned rating), or warranted frequent 
periods of hospitalization, or that the disability has 
otherwise rendered  impractical the application of the 
regular schedular standards. In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met with regard to the period between June 25, 2002 and 
September 26, 2006.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for higher rating, at each stage,  must be denied. In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

An initial rating in excess of 10 percent for eczema of the 
face and neck, for the period from June 25, 2002 to September 
25, 2002, is denied.

A rating in excess of 60 percent for eczema of the face and 
neck, from September 26, 2006, is denied.




____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


